Judgment of registration reversed upon the law and the facts, with costs, and petition and proceedings dismissed without prejudice and with costs. No grant of the part of the property lying west of the original low-water mark of the East river is established in the record; and since that portion of the property is land under a tidal and navigable body of water (the East river), the title seems still to be in the State of New York, as the upland owner cannot acquire title thereto by filling in or by adverse possession. In any event there is no legal evidence of adverse possession. (Hinkley v. State of New York, 234 N. Y. 309; Saunders v. N. Y. C. & H. R. R. R. Co., 144 id. 75.) The Land Office may furnish the petitioner relief. (People v. Steeplechase Park Co., 218 N. Y. 459, 478.) Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.